Citation Nr: 1736991	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-34 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating in excess of 10 percent prior to May 13, 2013, and 30 percent from July 1, 2014 for post-prosthetic replacement of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1979 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The October 2011 rating decision continued a 10 percent rating for the Veteran's left knee disability.  A May 2014 rating decision provided an increased 100 percent rating from May 13, 2013, and an increased 30 percent rating effective July 1, 2014.  The staged ratings were provided based on prosthetic replacement of the left knee.  The May 2014 rating decision additionally provided a separate noncompensable rating for a left knee scar.

In December 2012, the Veteran withdrew his request for a Board hearing.


FINDING OF FACT

In a May 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran's representative requested a withdrawal of his appeal of his claim for an increased rating for his left knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of an increased rating for a left knee disability have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Appeals Withdrawal

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal of the appeal.  38 U.S.C.A. §§ 7104, 7105(d). 

In the present case, the Veteran has withdrawn the appeal as to the issue of entitlement to increased staged ratings for his left knee disability in a May 2017 written statement, wherein his representative provided that the Veteran "request[s] to withdraw [his] appeal."  Notably, the Veteran only had a single claim on appeal, thus the request to withdraw is sufficient.  As such, there remain no allegations of errors of fact or law for appellate consideration with regards to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to his increased rating for his left knee disability and it is dismissed. 

This withdrawal is permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeal, further action by the Board in this matter would not be appropriate.  38 U.S.C.A. § 7105.



ORDER

Entitlement to a rating in excess of 10 percent prior to May 13, 2013, and to a rating in excess of 30 percent from July 1, 2014 is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


